Beeves, J. This suit was brought by appellee to recover from appellant the amount of a bill for medical services rendered the appellant’s husband and minor child, under the statute which provides that “ The expenses of the family and of the education of the children shall be chargeable upon the property of both husband and wife, or either of them, in favor of creditors therefor, and in relation thereto they may be sued jointly or separately.” It is contended that medical services rendered to the husband are not a family expense within the meaning of this statute. This question is settled adversely to appellant as far as this court can settle it, in the ease of Hudson v. King Brothers, 23 Ill. App. 118, and in the case of Sarah Glaubensklee v. Lyman. W. Low (ante p. 408). In the latter case the demand against the wife was for medical services rendered the husband in his lifetime, the same as in this case. It appears in this case that the wife has property; which meets what the writer of this opinion has been inclined to hold should be shown, to entitle a plaintiff to recover against the wife as for a family expense—namely, that she has property to be charged. It should, however, be stated that this view is not shared by the other members of the court, nor is it advanced as the confirmed view of the writer. The judgment of the County Court is affirmed. Judgment affirmed.